NO. 12-13-00360-CR

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

JAMES RUSSELL SANDEL,                                        §   APPEAL FROM THE 159TH
APPELLANT

V.                                                           §   JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                     §   ANGELINA COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         On March 7, 2014, the trial court conducted a telephonic hearing, at which Appellant
participated and was represented by counsel, to determine the status of this appeal. A reporter’s
record of the hearing has been filed with this court. At the hearing, after a discussion with his
counsel, Appellant stated that he wished to dismiss this appeal.
         Appellant has not filed a motion to dismiss the appeal in this court as required by Rule
42.2(a). See TEX. R. APP. P. 42.2(a). But given Appellant’s expressed desire to forego pursuit of
his appeal, we conclude that good cause exists to suspend the operation of Rule 42.2(a) in this
case in accordance with Rule 2.                See TEX. R. APP. P. 2; see also Silda v. State, No.
01-04-00446-CR, 2004 WL 1746880, at *1 (Tex. App.–Aug. 5, 2004, no pet.) (mem. op., not
designated for publication) (invoking Rule 2 to suspend requirement of motion to dismiss appeal
where appellant stated at hearing that she wished to dismiss appeal). No decision has been
delivered in this appeal. Accordingly, the appeal is dismissed.
Opinion delivered March 19, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle,




                                              (DO NOT PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                            MARCH 19, 2014


                                          NO. 12-13-00360-CR


                                    JAMES RUSSELL SANDEL,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                 Appeal from the 159th District Court
                        of Angelina County, Texas (Tr.Ct.No. 2011-0331)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.

                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.